 


114 HR 2943 IH: To prohibit the Department of Agriculture from obligating or expending any funds for grants awarded for research on the prevention of rose rosette disease, and for other purposes.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2943 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the Department of Agriculture from obligating or expending any funds for grants awarded for research on the prevention of rose rosette disease, and for other purposes. 
 
 
1.Prohibiting grant funds for research on the prevention of rose rosette disease 
(a)ProhibitionThe Department of Agriculture may not obligate or expend any funds for— (1)grant project 2014–51181–22644 of the National Institute of Food and Agriculture; and 
(2)any other grant or cooperative agreement for research on the prevention of rose rosette disease. (b)Unobligated balancesOf the amounts made available for any fiscal year as of the date of the enactment of this Act for any grant or cooperative agreement of the Department of Agriculture described in subsection (a), the unobligated balances of such amounts are hereby rescinded. 
(c)Definition of rose rosette diseaseFor purposes of this section, the term rose rosette disease means a disease believed to be caused by the rose rosette virus and spread by an eriophyid mite known as Phyllacoptes fructiphylus.   